Citation Nr: 1627951	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to increased staged ratings for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to April 30, 2012, and as 70 percent disabling from April 30, 2012.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
During the course of this appeal, in a March 2015 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 70 percent rating effective April 30, 2012.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2010.  A copy of the transcript of this hearing has been associated with the claims file.   

This case was previously remanded by the Board, most recently in October 2013, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the October 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period from June 25, 2009, through November 1, 2011, the Veteran's PTSD has been manifested by symptoms productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  From November 2, 2011, the Veteran's PTSD has been manifested by symptoms productive of (but no more than) occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the period from June 25, 2009, through November 1, 2011, the criteria for a disability rating of 50 percent, but no higher, for service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from November 2, 2011, to April 29, 2012, the criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  From April 30, 2012, the criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, a VA letter issued in July 2009 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for his service-connected PTSD, as it notified him of the factors pertinent to the establishment of an increased rating and an effective date.

The duty to assist has also been satisfied in this case, as the Veteran's VA medical center (VAMC) treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided VA examinations in August 2009, June 2011, and December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran that was consistent with the evidence of record, considered the Veteran's reported symptomatology, conducted mental status examinations of the Veteran, and provided the medical information necessary to address the rating criteria for the Veteran's service-connected PTSD.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged, and the record does not otherwise show, that his PTSD has increased in severity since the December 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that the mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the issues before the Board at this time, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in September 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD, as well as specific questions concerning his ability to work.  The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of these elements.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The VLJ solicited information as to the existence of any outstanding evidence, and no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Finally, neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the Introduction, this case was previously remanded by the Board, most recently in October 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the October 2013 Board remand directed the RO to provide appropriate VCAA notice with regard to the claim for entitlement to a TDIU; obtain updated treatment records from the Mountain Home VAMC; and afford the Veteran a VA examination to assess the current severity of his PTSD.   

Pursuant to the October 2013 Board remand, the RO provided appropriate notice as to the Veteran's TDIU claim; obtained updated VAMC treatment records; and provided a VA PTSD examination in December 2013.  As noted above, the VA examination, considered in combination with the other evidence of record, is adequate for decision-making purposes.  Accordingly, the Board finds that VA at least substantially complied with the October 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Rating Disabilities 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which are based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability be considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  


Rating PTSD

The Veteran's PTSD is rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The general rating formula for mental disorders reads, in pertinent part: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based on their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (5th ed. 2013) (DSM-5).  38 C.F.R. § 4.125 (2015).

Global Assessment of Functioning

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (2014).  Diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The DSM was recently updated with a 5th Edition, and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-5, at 16.  In this case, the Veteran's claim was certified to the Board prior to the adoption of the DSM-5; thus, the provisions of the DSM-IV related to GAF scores are for consideration.

According to the pertinent sections of the DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (Mar. 31, 1995).

Facts

In June 2009, the Veteran filed a claim for an increased rating for his service-connected PTSD.  As the Veteran's claim was received by VA in June 2009, the rating period on appeal is from June 25, 2008, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).  In a rating decision dated March 2015, the RO granted a disability rating of 70 percent, effective April 30, 2012.  Thus, the Veteran's appeal is for a rating in excess of 30 percent for the period from June 25, 2008, through April 29, 2012, and a rating in excess of 70 percent for the period from April 30, 2012.  

In adjudicating these claims, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Thus, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VAMC treatment records reflect that the Veteran had a screening consultation for a posttraumatic stress treatment program on January 27, 2009.  At that time, the Veteran was "troubled mainly by symptoms of insomnia, depression, irritability, and anxiety" and was seeking assistance through medication treatment.         

At a VAMC psychology appointment in June 2009, the Veteran stated that he was troubled mainly by symptoms of insomnia, depression, irritability, anxiety, nightmares, and intrusive thoughts.  He also endorsed being a workaholic, which he said was an avoidance mechanism.  The Veteran's mood had been "down," and he reported crying spells and anhedonia.  His speech was clear and coherent, of normal rate and tone, his mood was "alright," and his affect was appropriate.  He denied any active suicidal or homicidal ideation.  The Veteran had some social paranoia but his thought process was otherwise linear, logical, and goal directed, while his insight and judgment were fair.  His GAF score was 58.  

The Veteran was provided a VA examination in August 2009.  The examiner reported that the Veteran had started taking an antidepressant and was using Ambien to address his sleeping difficulties.  The medications appeared to be helpful, as the Veteran reported sleeping up to five hours per night, versus the three to four hours he previously averaged.  The Veteran stated that he had been married for 43 years, but that "things [were] not really that good because of my rest, not sleeping with her."  In addition, the Veteran stated that his two sons did not visit much, as they knew he would rather be left alone.  When his sons did visit, they limited their stays to 15 to 20 minutes.  According to the examiner, the Veteran exhibited an "isolative lifestyle other than his work, which he pursues relentlessly."  The Veteran's activities and leisure pursuits included project around his house, such as taking care of the lawn and home repairs.  

On examination, the Veteran had an anxious and depressed mood.  He had ideas of reference and paranoid ideation with regard to the quality of his work, but his thought process was unremarkable.  The Veteran exhibited a partial understanding of his psychiatric problem.  The Veteran reported nightmares about going back to Vietnam, which occurred approximately six times per month.  After having such nightmares, the Veteran would feel very tired, have low energy, and experience increased forgetfulness.  The Veteran got angry easily, with little provocation, but said the angry feelings would go away in five to ten minutes.  The Veteran reported having panic attacks approximately once per week, each lasting five to ten minutes.  The Veteran endorsed suicidal thoughts, with the last occurring three to four months earlier, but no suicide attempts.  He displayed good impulse control and reported that his last angry outburst was five to six months earlier. 

The Veteran also endorsed recurrent and intrusive distressing recollections of his traumatic event, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal, such as difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  According to the Veteran, his sleeping problems began approximately three to four years after he returned home from Vietnam, while his anger issues began ten to fifteen years ago, and his scanning behavior started twenty to twenty-five years ago.  His insomnia was the most prominent symptom, and he said it had gotten worse over the past ten years.  The Veteran reported that re-experiencing, through nightmares and flashbacks, occurred two to four times per week.  He stated that he could go for two to three months without having PTSD symptoms, but even during those periods, his ability to do things would not really change.  The Veteran said that his PTSD made him moody and isolated, that he was unable to have fun, and that he could not deal with others as well as he should.  For example, he would get into arguments at work.  

At the time of his August 2009 examination, the Veteran was self-employed as a heavy equipment operator.  He cited poor social interaction as an impediment to his occupational functioning.  The examiner noted that the Veteran continued to work, "although with some interference from PTSD based symptoms."  The Veteran reported that he lost business due to his "quick loss of temper," and that his tiredness secondary to loss of sleep also caused him problems at work.  The Veteran's GAF score was 55.  

In November 2009, the Veteran was less irritable and was sleeping better, though he still experienced some insomnia and dysphoria with low frustration tolerance.  His mood was observed to be better, but still dysphoric and irritable; his affect was appropriate; and his thought process was linear, logical, and goal directed.  He denied suicidal or homicidal ideation.  His depression screen was positive; he reported feeling down and depressed or hopeless for several days.  He had some chronic social paranoia, but no overt psychosis or overt delusions.  His insight was fair and his judgment intact.  He denied suicidal or homicidal ideation.  His GAF was 58.  

In February 2010, the Veteran was still irritable at times, but his mood was somewhat better, though it remained dysphoric.  His affect was appropriate; he denied suicidal or homicidal ideation; his thought process was linear, logical, and goal directed; insight was fair; judgment was intact; and he had no overt psychosis.  His GAF was 58.  

Treatment notes from July 2010 reflect that the Veteran was experiencing less irritability and a more stable mood.  His affect was appropriate, thought processes were linear, logical, and goal directed; and he denied suicidal or homicidal ideation.  The Veteran's insight was fair and his judgment was intact.  His GAF score was 60.  

The Veteran testified at a hearing before the Board in September 2010.  During the hearing, he reiterated many of the symptoms reported at his VA examination and in VAMC treatment notes.  For example, he discussed his problems working with others, such as snapping at them, saying things he should not say, or flying off the handle.  The Veteran stated that because he was self-employed, his PTSD symptoms adversely affected his business.  He testified that he did not have a social life and liked to be left alone.  

November 2010 treatment notes reflect that the Veteran was generally functioning well.  However, he stated that he was still irritable at times and experiencing nightmares and some dysphoria.  He also reported anxiety and intrusive memories.  His mood displayed some irritability; his affect was appropriate; thought process was linear, logical, and goal directed; insight was fair; and judgment was intact.  He denied suicidal or homicidal ideation.  The Veteran's GAF score was 60.  

The Veteran was feeling better in February 2011.  Notably, the frequency of his nightmares had decreased, though they were still present.  He remained anxious with intrusive memories, but was generally functioning well.  His mood was better, and his GAF score was 60.  

In June 2011, the Veteran reported experiencing nightmares in a cyclical fashion, more so when he was stressed.  He estimated having nightmares a couple of times per week.  They disturbed his sleeping and caused him to get only two to three hours of sleep.  The Veteran approximated that at best, he got five hours of sleep per night.  He endorsed intrusive memories and flashbacks triggered by the smell of vegetation or the smell of death.  He could be easily startled, tended to stay to himself, and avoided crowds.  He denied suicidal or homicidal ideation.  His mood was euthymic, with full range of affect.  His thought process was logical and goal directed.  His impulse control, insight, and judgment were all good.  The Veteran had a GAF score of 58.

The Veteran had a VA examination in June 2011.  He reported a positive relationship with his wife of 44 years, characterized by a high degree of loyalty and commitment.  The Veteran described somewhat distant and disengaged relationships with his two sons, secondary to his tendencies toward isolation, withdrawal, avoidance, and irritability.  The Veteran denied having any close friendships due to his PTSD avoidance symptoms, noting that he rarely interacted with anyone outside his family.  He also reported minimal recreational or leisure activities.  On examination, the Veteran had normal affect and a fair mood. His thought process and thought content were unremarkable, and there were no abnormalities noted in his insight or judgment.  The Veteran endorsed panic attacks, reporting approximately one per week.  His GAF was estimated to be 55.  

The Veteran reported that he had retired in 2010, citing age/duration of work and "dealing with people" as the reasons.  He explained that the stress of interacting with people had become more than he could handle; however the Veteran also cited the economic downturn as a basis for retirement.  The examiner opined that given the Veteran's overall psychosocial functioning, he would not be classified as unemployable due to his mental disorders alone, and he did not demonstrate total occupational and social impairment due to his PTSD.  However, the Veteran described a pattern of interpersonal avoidance, isolation, withdrawal, and emotional disengagement that was of clinical significance.  Thus, the examiner found that the Veteran's mild to moderate PTSD symptoms were an impediment to his psychosocial functioning, which in turn undermined his quality of life.  

In treatment notes dated November 2, 2011, the Veteran reported feeling depressed and down.  The Veteran stated that because of his PTSD, he was no longer able to work.  He also reported difficulty sleeping, with an average of three to four hours per night, with nightmares occurring every other night.  He reported having agitation, irritability, and flashbacks, and stated that these symptoms occurred often.  He also experienced intrusive recollections, social phobia, and avoidance.  The examining physician deemed the Veteran unemployable and advised him to retire due to his symptoms of PTSD and depression.  The Veteran's speech was of normal rate and rhythm, thought process was coherent, mood was depressed, affect was constricted, and insight and judgment were fair.  He denied suicidal or homicidal ideation.  His GAF score was 45, and his PTSD was assessed as moderate to severe.  

In December 2011, the Veteran was feeling depressed, sad, hopeless, and helpless.  The Veteran denied suicidal or homicidal ideation.  He reported difficulty sleeping, with an average of three to four hours per night and nightmares every night.  The Veteran had a lot of distress and reported being more tired and frustrated, as well as angry and agitated.  All of his signs and symptoms of PTSD were deemed severe; he had a lot of difficulty coping and was advised to slow down.  The Veteran's speech was of normal rate and rhythm, his thought process was coherent, his mood was depressed, affect was constricted, and insight and judgment were fair.  His GAF score was 45.  

In January 2012, the Veteran stated that he continued to have episodes of depression, with good days and bad days, and he rated his depression overall as 5/10.  He reported difficulty sleeping, with an average of four hours per night, and nightmares every night.  The Veteran denied suicidal or homicidal ideation.  However, he had intrusive recollections of the war which worsened his nightmares; he also had hyperstartle and looked around at his surroundings constantly.  He reported getting angry and agitated.  The Veteran was advised to stop working due to his PTSD and major depressive disorder.  He had moderate symptoms of re-experiencing, concentration, hypervigilance, and startle, while he had severe symptoms of avoidance/numbing of thoughts/feelings, interests, activities/situations, and estrangement.  His symptoms of sleep and irritability were also deemed severe.  The Veteran's speech was of normal rate and rhythm, his thought process was coherent, his mood was depressed, his affect was constricted, and his insight and judgment were fair.  His GAF score was 45.  

In March 2012, the Veteran stated that his wife's illness exacerbated his depressive signs and symptoms, as did his worries about "everyday stuff."  He reported some difficulty sleeping, with an average of four hours per night and nightmares two to three times per week.  He also endorsed increased irritability, inflexibility, some paranoia, difficulty with trust, and intrusive recollections of the war.  His re-experiencing symptoms were deemed moderate; the majority of his avoidance/numbing symptoms were deemed severe; and his sleep, irritability, and concentration symptoms were all deemed severe, while hypervigilance and startle were moderate.  The Veteran's speech was of normal rate and rhythm, his thought process was coherent, his mood was depressed, his affect was constricted, and his insight and judgment were fair.  He had no suicidal or homicidal ideation, and his GAF score was 45.  

In June 2012 VAMC treatment notes, the Veteran stated that he had been feeling much better, including sleeping three to four hours per night through the night.  However, he endorsed PTSD signs and symptoms of nightmares, flashbacks, insomnia, startle, hyperarousal, and rumination.  His energy and concentration were poor.  He continued to have episodic outbursts of anger and irritability.  The Veteran said he was "always watching his back," avoided watching television, and jumped at loud noises.  His symptoms of re-experiencing were deemed moderate, while sleep, irritability, and a number of his avoidance/numbing symptoms were characterized as severe.  The Veteran's speech was of normal rate and rhythm, his thought process was coherent, his mood was okay, his affect was constricted, and his insight and judgment were deemed fair.  The Veteran denied suicidal or homicidal ideation, and his GAF score was 48.  

The Veteran had a VA examination in December 2013.  He reported avoiding big crowds and not going out due to his anxiety about being around people.  In addition, the Veteran continued to experience significant sleep disturbances, particularly staying asleep due to nightly nightmares and an inability to fall back asleep due to racing thoughts and anxiety.  He said that his nightmares were extremely distressing and resulted in getting only four to six hours of sleep per night.  The Veteran endorsed increased irritability and feelings of anger that he was not adequately trained before being sent into combat in Vietnam.  He also experienced flashbacks to his period of combat during the Tet Offensive.  The Veteran endorsed hypervigilance with an exaggerated startle response.  The Veteran noted that he could get disproportionately angry at people, although it was a rare occurrence as he was not around others much.  His thought process was linear and organized, and his judgment appeared intact.  The Veteran endorsed current suicidal ideation, but indicated that they were fleeting thoughts.  He denied current suicidal intent or plan, due to needing to care for his wife.  The Veteran stated that he had two to three close friends who he could confide in, but he rarely saw them due to his responsibilities as his wife's caretaker.  The Veteran saw his sons and grandchildren several times per week, but said he was unable to be with them for more than fifteen to twenty minutes at a time due to his anxiety.  In addition, he rarely talked to or saw his seven sisters and six brothers.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

Analysis

After reviewing the evidence of record, the Board finds that from June 25, 2009, to November 1, 2011, there is sufficient evidence to establish that the Veteran's PTSD symptoms more clearly approximate a 50 percent disability rating, but no higher.  During this period, the Veteran's GAF scores ranged from 55 to 60, reflective of moderate symptoms or moderate difficulty in social or occupational functioning.  The medical evidence demonstrates that the Veteran's PTSD symptoms were characterized by chronic sleep disturbance, nightmares that occurred as often as a few times per week, irritability, depression, social paranoia, and isolative tendencies.  These symptoms are reflective of disturbances in motivation and mood.

In addition, the Veteran exhibited difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported losing business as a result of having angry outbursts at work and general difficulty working with others.  His ability to work was also impacted by his tiredness as a result of getting no more than five hours of sleep per night.  In addition, he experienced low energy and forgetfulness due to his sleep disturbances.  The August 2009 VA examiner found there to be "some interference" with the Veteran's ability to work due to his PTSD symptoms.  The June 2011 examiner assessed the Veteran's symptoms as mild to moderate and found that there was not total occupational and social impairment, but noted that the Veteran's PTSD symptoms impeded his psychosocial functioning and quality of life. 

The Veteran's social functioning was very limited and characterized by avoidance, isolation, and phobia.  Although the Veteran's marriage has been described as positive, his relationships with his two adult children are limited.  Besides his wife and children, the Veteran reported no other familial relationships or interactions.  In addition, the Veteran denied having friends.  He had very few social interactions overall, preferring to spend most of his time at home.  

The evidence thus demonstrates that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty establishing and maintaining effective work and social relationships and disturbances of motivation and mood.  Accordingly, the Board finds that the Veteran is entitled to a 50 percent disability rating for his service-connected PTSD for the period from June 25, 2009, through November 1, 2011.  The Board finds no evidence of increased severity during the year prior to June 25, 2009.  

However, a disability rating higher than 50 percent is not warranted for this period, as the evidence does not reflect that the Veteran had occupational and social impairment with deficiencies in most areas, as required for a 70 percent disability rating.  The Veteran's treatment records and VA examinations demonstrate that he was always alert and oriented to person, place, and time.  His speech was regular in rate, rhythm, and tone; his thought process was logical, coherent, and goal directed; and his thought content was negative for any type of hallucinations, ideas of reference, or grandiosity, though he did endorse some social paranoia.  Although the Veteran was depressed and did not have a social life, he was able to maintain an effective relationship with his wife, for whom he served as the primary caretaker.  In addition, the Veteran did maintain a relationship with his sons, albeit limited.  Moreover, while he had impairment in work, relationships, and mood, the Veteran's PTSD symptoms did not prevent him from maintaining his marriage and business, nor did they impair his judgment or thinking.  

In addition, the record does not demonstrate the presence of particular symptoms associated with a disability picture consistent with the criteria for a 70 percent rating, such as suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; and neglect of personal appearance and hygiene. 

There is also no evidence that the Veteran had total occupational and social impairment during this period.  The Veteran worked during this period, prior to his decision to retire, and he cared for his wife.  The VA examiners determined that the Veteran's level of social and occupational impairment was not total, and the Veteran did not exhibit particular symptoms associated with a disability picture consistent with the criteria for a 100 percent rating such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.   

For the period from November 2, 2011, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms more closely approximate the criteria for a 70 percent rating.  Specifically, the Veteran's symptoms caused deficiencies in most areas such as thinking, family relations, work, and mood.  His GAF scores ranged from 45 to 48, reflective of serious symptoms or serious impairment in social or occupational functioning.  The frequency of the Veteran's nightmares increased, occurring as often as every night during this period.  At treatment sessions, he displayed a depressed or okay mood, with constricted affect.  He endorsed new symptoms such as hypervigilance and hyperstartle during this time, while his existing symptoms of sleep disturbance and irritability were deemed severe.  The Veteran endorsed fleeting suicidal ideation and was noted to have difficulty coping.  On repeated occasions, his treating physician recommended that the Veteran retire because of his PTSD and depression symptoms.  

The Veteran continued to lack significant relationships other than his marriage. He mentioned having two or three friends he could confide in, but said that he rarely talked to them or saw them.  Although the Veteran's thought processes, judgment, and insight were generally unremarkable, the evidence is clear that his traumatic experience in service, resulting in PTSD, has deeply affected his ability to function in the workplace and in society, as illustrated by his difficulty working with others; inability to be around people, to include his sons, for extended periods of time; inability to form friendships; and frequent nightmares.  The Veteran exhibited numerous other symptoms, such as flashbacks, intrusive recollections, and avoidance/numbing, many of which were deemed severe.  Overall, the Board finds that the Veteran's PTSD symptoms have been of the frequency, severity, and duration more closely approximating the 70 percent rating for the period from November 2, 2011.  See Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 505.   

However, a higher rating is not warranted because the evidence does not indicate and the Veteran does not allege having symptoms of the frequency, severity, and duration to result in total occupational and social impairment.  The Board acknowledges the Veteran's retirement, in part due to his difficulty working with others; however, he also cited the economy and the duration of his employment as factors in retiring.  Moreover, his symptoms have not included gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms of similar frequency, severity, and duration.  Accordingly, the Board finds that the evidence does not support the assignment of a 100 percent disability rating.

Thus, for the period from November 2, 2011, the weight of the credible evidence demonstrates that the frequency, severity, and duration of the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 70 percent disability rating.  

Extra-Schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for service-connected PTSD is inadequate.  The Veteran does not claim that his disability is exceptional or unusual.  He has simply requested a higher rating.  The rating criteria allow for a higher schedular disability rating, but, as detailed above, the Veteran's PTSD symptomatology has not been shown to be productive of the level of functional impairment described under the higher rating criteria for the period on appeal.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as the Veteran's overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD symptomatology.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66,749 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to November 2, 2011, an increased disability rating of 50 percent for PTSD is granted.

From November 2, 2011, through April 29, 2012, an increased disability rating of 70 percent for PTSD is granted.

From April 30, 2012, a disability rating in excess of 70 percent for PTSD is denied.


REMAND

In his VA Form 21-8940, submitted in May 2015, the Veteran contends that his service-connected PTSD and hearing loss disabilities render him unable to work, thus entitling him to a TDIU.  However, the Veteran has not received a recent VA examination addressing TDIU.  The most recent VA examination discussing unemployability was in June 2011.  At that time, the examiner found that the Veteran's PTSD alone did not render him unemployable.  In providing this opinion, the examiner cited the Veteran's successful management of his business for many years, his GAF score at the time, and his overall psychosocial functioning. However, since this examination, the Veteran's PTSD has increased in severity.  In addition, there is no opinion of record as to whether the Veteran's combined service-connected disabilities of PTSD and hearing loss render him unable to secure and follow substantially gainful employment consistent with his education and occupational experience.  Thus, a new examination should be obtained addressing whether the Veteran is unemployable.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination.  The entire electronic claims folder, to include a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report. 

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities combine to preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner is requested to provide a rationale for any opinion provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


